                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-8 Filed 05/21/21 Page 1 of 2 Page ID
                                                                                                                                               #:4387


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendant
                                                                                                                   SMART KING LTD., and Defendant and
                                                                                                               9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                WESTERN DIVISION
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15                  Plaintiff,                Honorable Stephen V. Wilson
                                                                                                              16           v.                               [PROPOSED] ORDER GRANTING
                                                                                                                                                            EX PARTE APPLICATION TO
                                                                                                              17   FARADAY&FUTURE INC.,                     SEAL CERTAIN DOCUMENTS
                                                                                                                   SMART KING LTD., JIAWEI                  FILED IN SUPPORT OF
                                                                                                              18   WANG, and CHAOYING DENG,                 PLAINTIFF’S CROSS MOTION
                                                                                                                                                            FOR SUMMARY JUDGMENT AND
                                                                                                              19                  Defendants.               OPPOSITION
                                                                                                              20
                                                                                                              21
                                                                                                                                                            Pretrial Conference:   7/19/21
                                                                                                              22 AND RELATED COUNTERCLAIM.                  Trial:                 7/27/21
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116128103
                                                                                                                    [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS FILED IN
                                                                                                                        SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-8 Filed 05/21/21 Page 2 of 2 Page ID
                                                                                                                                               #:4388


                                                                                                               1           Upon consideration of the Defendant Smart King Ltd. and Defendant and
                                                                                                               2   Counterclaimant Faraday&Future Inc.’s Ex Parte Application to file documents
                                                                                                               3   Under Seal with regard to Plaintiff and Counterdefendant Hong Liu’s (“Liu”) Cross
                                                                                                               4   Motion for Summary Judgment and Opposition (the “Cross Motion”) and upon
                                                                                                               5   consideration of the Joint Application to Seal Certain Documents Filed in Support
                                                                                                               6   of the Cross Motion (the “Ex Parte Application”), the Declaration of Lauren E.
                                                                                                               7   Grochow, and the Declaration of Brian Fritz, it is hereby ordered:
                                                                                                               8           (i) the Ex Parte Application is granted.
                                                                                                               9           (ii) the Court clerk is directed to immediately remove the following
                                                                                                              10   documents from the public record, and place them under seal:
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11               1. Exhibits 8, 26, 27, and 28 to the Liu Declaration [Dkt. Nos. 160-5, 160-
                                                                                                              12                  6, 160-13, 160-31, 160-32, 160-33]; and
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13               2. Exhibit A to the Kushner Declaration [Dkt. No. 160-36].
                                                                                                              14           (ii) the Court clerk is directed to immediately remove the Liu Declaration
                                                                                                              15   from the public record and place it under seal; and immediately refile in the public
                                                                                                              16   record a version of the Liu Declaration, in accordance with Exhibit 1 attached
                                                                                                              17   hereto, that redacts paragraph 34 at p. 10 lines 2-9, paragraph 35 at p. 10 at lines 9-
                                                                                                              18   14, paragraph 36 at p. 10 line 15-3, and paragraph 37 at p. 10 line 26 through p. 11
                                                                                                              19   line 3 of the Liu Declaration in accordance with the Court’s and Local Rules’
                                                                                                              20   procedures for filing redacted and sealed documents.
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24   Dated: ___________                  _______________________________________
                                                                                                                                                            Honorable Stephen V. Wilson
                                                                                                              25                                            United States District Court Judge
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116128103                                   -1-
                                                                                                                    [PROPOSED] ORDER GRANTING EX PARTE APPLICATION TO SEAL CERTAIN DOCUMENTS FILED IN
                                                                                                                        SUPPORT OF PLAINTIFF’S CROSS MOTION FOR SUMMARY JUDGMENT AND OPPOSITION
